MEMORANDUM OPINION AND ORDER

WILLIAM M. ACKER, JR., UNITED STATES DISTRICT JUDGE
On March 11, 2016, the court denied the Commissioner’s motion to alter or amend the judgment' in this action, which reversed the Commissioner’s denial of benefits and remanded the action for the singular purpose of awarding benefits. As an addendum to that opinion and order, the court states the following.'
It has come to the court’s attention that in a previous social security appeal in which this court reversed the Commissioner’s denial of benefits and remanded solely for the calculation and award of past-due benefits, the Commissioner took an inordinate amount of time — 16 months after the court’s award of benefits — before actually paying past-due benefits to the plaintiff. See Lane v. Colvin, No. 5:13-cv-62-WMA. The statute under which the court awarded benefits in Lane, as well as in this case, does not require the court to provide the Commissioner the opportunity to calculate the past-due benefits owed. See 42 U.S.C. § 05(g). The court did so as a courtesy to the Commissioner, but a 16-month delay in awarding benefits is an abuse of that courtesy. Accordingly, should the Commissioner in this case .delay the award ,of benefits more than 2 months from the *1257date, of -this order (or more'than 2 months after final resolution of an appeal), the court would be amenable to adding to plaintiffs recovery, statutory attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. § 2412; • The court extends plaintiffs deadline for seeking such fees until 80 days after the payment of past-due benefits to plaintiff.